Title: From George Washington to George Walton, 19 November 1780
From: Washington, George
To: Walton, George


                        
                            Sir.
                            Head Quarters Passaic Falls 19th Novemr 1780
                        
                        I was honored on the 17th with your favor of the 11th. I proposed the exchange of Lieut. Morris for Mr Burke, to
                            Sir Heny Clinton, on the 15th Septemr last, but I have not received any answer from him on the subject --I shall take
                            occasion to remind him of the application, in a letter I shall write to him tomorrow.
                        Congress, by their Resolve of the 11th Feby last, directed me to pay due regard to the exchange of Brigr or
                            Colo. Elbert, should a general exchange, which was at that time in contemplation, be carried into execution-- This I should
                            most certainly have done, had the exchange taken effect, but the negociation was broken off, for want of proper powers on
                            the part of the British Commissioners, and the matter has since rested. Congress have, as you must know, directed me to
                            make new propositions for the exchange of the Convention Troops against our southern prisoners-- should the terms be acceded
                            to-- Mr Elbert will be exchanged, in turn, in the Rank of Brigadier of Militia or Colonel of Continental troops, according to
                            the command he held when taken. I am informed that the Enemy claim him as Brigadier.
                        I am ignorant of any transactions which may have passed between General Lincoln and General provost on the
                            subject.
                        I have requested liberty for Miss Camber to go to Charles town in the Flag sloop Carolina packet-- upon the
                            same terms as those asked for Mrs Matthews. I have the honor to be with great Respect Sir yr most obt Servt

                        
                             
                        
                    